DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 11-12, and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/13/2022.

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/13/2022. The examiner acknowledges the amendments to claims 1, 14, and 19. Claims 6, 11-12, and 17 are withdrawn. Claims 1-5, 7-10, 13-16, and 18-20 are subject to examination hereinbelow. Additionally, the Specification and Drawings have been amended. The amendments to the Specification and Drawings are accepted by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  In the third body paragraph of the claim, the word “indicator” is missing in the phrase “hold the visual temperature proximate to the skin of the wearer.”  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  In the first paragraph of the claim, “a head covering” should be changed to “the head covering” to clarify that it is referring to “a head covering” in the last paragraph of claim 1 from which it depends.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visual temperature indicator configured to be visible to bystanders(s)…which changes in appearance when exposed to a temperature…to provide a visual indicator” in claim 1. Also, “temperature-sensitive material that undergoes a chemical reaction causing the material to change in appearance when exposed to… temperature exceeding normal body temperature” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 positively recites a “temperature-sensitive material that undergoes a chemical reaction causing the material to change in appearance when exposed to the temperature corresponding to the temperature exceeding normal body temperature.” Claims 3-7 and 8 also positively recite the same “temperature-sensitive material” of claim 2. Claim 5 appears to claim the chemical reaction first recited in claim 2 is reversible by claiming the temperature sensitive material is configured to transition between a first and second appearance multiple times. Applicant’s specification fails to provide adequate detail for one of ordinary skill in the art to make this temperature-sensitive material based on the following In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors (see also MPEP 2164.01(a)).
(A) Claim 2 is directed to a temperature sensitive material which undergoes a chemical reaction causing it to change in appearance when exposed to temperature corresponding to the temperature exceeding normal body temperature. However, claim 2 does not specify the type or types of chemical reaction(s), nor the chemicals involved in the chemical reaction. Claim 3 specifies physical forms the temperature-sensitive material can take, but does not specify the type or types of chemical reaction(s), nor the chemicals involved in the chemical reaction. Claim 4 discloses the temperature sensitive material can have at least two appearances under different temperature conditions, but does not specify the type or types of chemical reaction(s), nor the chemicals involved in the chemical reaction. Claim 5 positively recites the temperature sensitive is configured to transition between the first appearance and the second appearance multiple times, which seems contradictory to a chemical reaction which are generally understood to be irreversible. Claim 7 positively recites the first and second appearances comprise first and second colors respectively, but does not specify the colors, type or types of chemical reaction(s), nor the chemicals involved in the chemical reaction. Claim 8 positively recites the temperature sensitive material has a third appearance when exposed to a body temperature significantly exceeding normal body temperature by more than about 3 degrees Fahrenheit, but does not specify the type or types of chemical reaction(s), nor the chemicals involved in the chemical reaction.
(B) The nature of the invention of claims 2-5 and 7-8 is a temperature-sensing device configured to be attached to a head covering worn by the user, wherein the temperature-sensing device is configured to undergo a chemical reaction to change appearance when it is exposed to an abnormal body temperature, which is best explained in [0058] of their Specification filed on 04/13/2022. 
(C) Regarding the state of the prior art, there are several known chemical reactions that result in a change of color when there is an application of heat, such as the oxidation of lemon juice from clear to brown and several thermo-reactive dyes, and there are several examples of reversible temperature sensors such as mercury thermometers and thermochromic liquid crystals (TLC’s) which undergo reversible physical changes to display a detected temperature. However, there are no known examples of reversible chemical reactions which display different colors in response to different temperatures.
(D) One of ordinary skill in the art would be expected to know the basic definition of a chemical change and would be aware of chemical changes in color due to heat such as the oxidation of lemon juice from clear to brown or brown wood changing to black ash when burned, as well as thermo-reactive dyes.	(E) There are numerous combinations of thermo-reactive chemical combinations in the art besides those listed in (D).
(F) Although the inventor provides some limitation as to the physical structure of the temperature sensitive material (claim 3, at least one of a solution, film, coating, powder, or particles integral with or embedded in a polymeric substrate) and gives examples of suitable temperature ranges for first, second and third appearances [0058], these do not meaningfully limit the number of possible chemicals or chemical combinations which could be used in a thermally-reactive chemical reaction.
(G) There are several working examples of chemical changes in color due to heat such as the oxidation of lemon juice from clear to brown. However, there are no known examples of reversible thermally-reactive chemical reactions.
(H) In view of the aforementioned factors, it could potentially require hundreds if not thousands of rounds of experimentation to determine what combinations of thermally-reactive chemicals best display colors to clearly indicate they have been exposed to different levels of body temperature when exposed to different levels of normal, abnormal, or severely abnormal body temperatures. It would probably require even more experimentation to find a reversible chemical reaction which is configured to change back and forth between a first appearance and a second appearance when exposed to normal and abnormal body temperatures respectively, as chemical reactions are generally held to be irreversible or at the very least not easily reversible that they can be completely reversed easily.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “temperature-sensitive material that undergoes a chemical reaction causing the material to change in appearance when exposed to… temperature exceeding normal body temperature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although [0055] of Applicant’s Specification filed on 04/13/2022 discloses the temperature sensitive material may be formed or impregnated with a temperature-sensitive solution film, coating, power, or particles that undergoes a chemical reaction causing the material to change in appearance when exposed to a temperature that exceeds normal body temperature, these structures are insufficient for understanding the nature of the temperature-reactive chemical reaction causing a change in appearance, because they do not adequately explain the interactions that occur within the chemical reaction, the types of chemicals used, or the products of the chemical reaction. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-5 and 7-8 are indefinite for depending from and failing to clarify the indefinite subject matter of claim 2.

Claim 5 is further indefinite because it positively recites the temperature sensitive material is configured to transition between the first appearance and the second appearance multiple times as the temperature to which the temperature sensitive material is exposed changes between the temperature corresponding to normal body temperature and the temperature corresponding to abnormal body temperature. This implies the chemical reaction, which is the cause of the temperature-sensitive material changing color, positively recited in claim 2 from which it depends is reversible to return to the “first state” from the “second state” multiple times as claimed. However, chemical reactions are generally understood to irreversible, such as wood turning to ash or lemon juice oxidizing from clear to brown, as opposed to a physical reaction such as invisible water vapor turning to visible liquid water when heat is removed, then the liquid water turning back to water vapor when substantial heat is applied. Applicant’s specification does not disclose any reversible chemical reactions. Therefore, it is unclear how there can be a chemical reaction which changes back and forth between at least two appearances when there is a significant change in heat. In order to further prosecution, this limitation will be interpreted as equivalent to a temperature sensitive material configured to transition between at least a first appearance and a second appearance when an abnormal body temperature is detected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100076337 A1 to Medina in view of CH 637819 A5 to Sagi.
Regarding claim 1, Medina teaches a wearable indicator device (comprising temperature-sensitive film 24, configured to be wearable by being disposed within a wearable hat 11) [0024] (Fig 2A), comprising:
A flexible sheet (film (24), a film is defined in the Merriam-Webster dictionary 3(b)(1) as a thin flexible strip) comprising a first surface (surface facing buttonhole 22) [0024] (Fig 2A) and a second surface (shown in Fig 2B) configured to be positioned proximate to the skin of a wearer (by being on the interior, skin facing side of the hat) of the wearable indicator device [0024] (Fig 2B); and
a visual temperature indicator (moving line along a temperature scale and changing color) configured to be visible to bystander(s) when the wearable indicator device is being worn (through buttonhole 22) [0024] (Fig 2A) and which changes in appearance (by moving along a scale and changing color) when exposed to a temperature corresponding to a temperature exceeding a normal body temperature of the wearer to provide a visual indication when the wearer has an abnormal body temperature ([abstract, 0024], film 24 is configured to change color to alert a healthcare provider when a body temperature is outside of a desired range) (Fig 2A),
wherein the visual temperature indicator is connected to, embedded in, or integral with the flexible sheet ([0024], the moving line along a temperature scale and changing color are integral with the film (24) which is comprised of a single sheet as shown best in Fig 2B), such that the flexible sheet is configured to hold the visual temperature proximate to the skin of the wearer ([0024], the flexible sheet of film (24) is configured to hold the visual temperature indicator indicated therewith is configured to hold the visual temperature indicator proximate to the skin of the wearer by being disposed inside hat 11 such that the flexible sheet of film (24) would be held proximate to the skin of the wearer while the wearer is wearing hat 11) (Fig 2B),
wherein the first surface of the flexible sheet is configured to be attached to an underside (interior) of a head covering (hat 11) worn by the wearer [0024] (Fig 2A).
However, Medina does not teach an adhesive covering at least a portion of the first surface, and
Wherein the generic attachment of the flexible sheet to the underside of the head covering is an adherence attachment.
Sagi teaches a wearable indicator device (patch 101) [pg 8, para 1-2 of the English translation] (Fig 1) comprising a flexible sheet (comprising aluminum foil 103 and flexible transparent plastic layer 107) comprising an adhesive (adhesive layer 109) covering at least a portion of a first surface of the flexible sheet (specifically on an underside of aluminum foil 103) [pg 8, para 1-2] (Fig 3); and
The first surface of the flexible sheet is configured to be adhered (by adhesive layer 109) to an underside of apparel (bra) [pg 8, para 1-2].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have an adhesive covering at least a portion of the first surface, and
Wherein the generic attachment of the flexible sheet to the underside of the head covering is an adherence attachment, because doing so would have the predictable result of enabling attachment of the wearable indicator device to a chosen apparel by applying pressure to a pressure-sensitive adhesive, as recognized by Sagi [pg 8, para 1-2].

Regarding claim 2, Medina in view of Sagi teach the limitations of claim 1, and Medina further teaches the visual temperature indicator (24) comprises a temperature sensitive material [0024].
However, Medina does not teach the temperature-sensitive material undergoes a chemical reaction causing the material to change in appearance when exposed to the temperature corresponding to the temperature exceeding normal body temperature.
Sagi teaches a temperature-sensitive material (indicator strips 105) undergoes a chemical reaction causing the material to change in appearance when exposed to the temperature corresponding to the temperature exceeding normal body temperature ([pg 7, second to last paragraph and pg 8, second paragraph], indicator strips 105 comprise pigments or dyes which are configured to undergo a chemical reaction to change color, such as from white to blue, when they come in contact with a temperature that is higher than their specially formulated melting point).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have the temperature-sensitive material undergoes a chemical reaction causing the material to change in appearance when exposed to the temperature corresponding to the temperature exceeding normal body temperature, because doing so would have the predictable result of precisely controlling the body temperature indicated by incorporating chemicals which have precisely and sharply defined melting points, as recognized by Sagi [pg 7, last paragraph].

Regarding claim 4, Medina in view of Sagi teach the limitations of claim 2, and Medina further teaches the temperature sensitive material has a first appearance (duller than the reference color) when the temperature to which the temperature sensitive material is exposed corresponds to normal body temperature ([0024], a caregiver can be alerted to a change in temperature when the color of temperature-sensitive film 24 is brighter than a reference color, so the “normal” body temperature indication is when the temperature-sensitive film is a duller color than the reference color), and the temperature sensitive material has a second appearance (brighter than the reference color) when the temperature to which the temperature sensitive material is exposed corresponds to abnormal body temperature ([0024], a caregiver is alerted to a change in temperature when the color of temperature-sensitive film 24 is brighter than a reference color).

Regarding claim 5, Medina in view of Sagi teach the limitations of claim 4, however Medina does not teach the temperature sensitive material is configured to transition between the first appearance and the second appearance multiple times as the temperature to which the temperature sensitive material is exposed changes between the temperature corresponding to normal body temperature and the temperature corresponding to abnormal body temperature.
Sagi teaches the temperature sensitive material (indicator strips 105) is configured to transition between the first appearance and the second appearance (white to blue) multiple times (by comprising multiple sections each comprised to change at a different temperature range) as the temperature to which the temperature sensitive material is exposed changes between the temperature corresponding to normal body temperature and the temperature corresponding to abnormal body temperature ([pg 7, second to last paragraph and pg 8, second paragraph], there are several indicator strips 105 configured to change from white to blue at different temperature ranges. So, if the patch 101 which the indicator strips 105 are disposed were alternately exposed to a normal body temperature and differing abnormal temperatures, the individual indicator strips would be configured to change colors multiple times).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have the temperature sensitive material is configured to transition between the first appearance and the second appearance multiple times as the temperature to which the temperature sensitive material is exposed changes between the temperature corresponding to normal body temperature and the temperature corresponding to abnormal body temperature, because doing so would have the predictable result of precisely controlling the body temperature indicated by incorporating chemicals which have precisely and sharply defined melting points, as recognized by Sagi [pg 7, last paragraph].

Regarding claim 7, Medina in view of Sagi teach the limitations of claim 4, and Medina further teaches the temperature sensitive material (film 24) has the first appearance when at least a portion of the temperature sensitive material that can be seen by the bystander(s) (through buttonhole 22) comprises a first color (duller than a reference color) [0024] (Fig 2A), and the temperature sensitive material has the second appearance when the portion of the temperature sensitive material changes from the first color to a different second color (brighter than a reference color to alert a caregiver) [0024].

Regarding claim 10, Medina in view of Sagi teach the limitations of claim 1, however Medina does not teach the visual temperature indicator has an inactive or pre-use appearance when exposed to temperatures significantly below normal body temperature to indicate that the visual temperature indicator is not in-use or is not correctly positioned proximate to the wearer's skin.
Sagi teaches the visual temperature indicator (indicator strips 105) has an inactive or pre-use appearance (unmelted white) when exposed to temperatures significantly below normal body temperature to indicate that the visual temperature indicator is not in-use or is not correctly positioned proximate to the wearer's skin [pg 8, para 2].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have the visual temperature indicator has an inactive or pre-use appearance when exposed to temperatures significantly below normal body temperature to indicate that the visual temperature indicator is not in-use or is not correctly positioned proximate to the wearer's skin, because doing so would provide a clear indication of whether or not the visual indicator had already been used and thus prevent cross-contamination, as opposed to Medina’s original thermochromatic crystal film ([0024], Clinitemp thermometer available from Liquid Crystal Resources), which would look the same after use compared to its pre-use state because thermochromic crystals are configured to revert to their original orientation and color when a heat source is removed from them.

Regarding claim 13, Medina in view of Sagi teach the limitations of claim 1, and Medina further teaches the visual temperature indicator comprises multiple portions (a scale has multiple portions) configured to change color when exposed to different temperatures to provide an indication of a severity of the wearer's fever ([0024], the temperature-sensitive film is configured to change color on a scale when a patient’s temperature changes, which indicates the severity of a patient’s fever) (Fig 2A).

Regarding claim 14, Medina in view of Sagi teach the limitations of claim 1, however Medina does not teach a removable cover sheet over the adhesive configured to be removed from the device prior to adhering the device to the underside of the head covering.
Sagi teaches a removable cover sheet (protective paper 111) over the adhesive (adhesive layer 109) configured to be removed from the device (patch 101) prior to adhering the device to a garment (bra) [pg 8, para 1-2] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have a removable cover sheet over the adhesive configured to be removed from the device prior to adhering the device to the underside of the head covering, because doing so would have the predictable result of protecting the adhesive before it is adhered to a garment, as recognized by Sagi [pg 8, para 1].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Sagi as applied to claim 2 above, and further in view of US 20100268112 A1 to Short, et al. (hereinafter Short).
Regarding claim 3, Medina in view of Sagi teach the limitations of claim 2, and Medina further teaches the temperature-sensitive material comprises at least one of a solution, film (temperature-sensitive liquid crystal film (24)) [0024] (Fig 2A), coating, powder, or particles.
However, Medina in view of Sagi do not teach the film is integral with or embedded in a polymeric substrate.
Short teaches particles (of liquid crystal thermochromic ink) integral or embedded in a polymeric (polyvinyl chloride) substrate [0039].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina of the Medina/Sagi combination to have its liquid crystal thermochromic film formed as integral with or embedded in a polymeric substrate, because Short discloses a known technique of forming a temperature-sensitive liquid crystal which predictable changes color in a temperature range commonly associated with a fever (100 to 101 degrees Fahrenheit (F)) [0039].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Sagi as applied to claim 7 above, and further in view of Liquid Crystal Resources (NPL).
Regarding claim 8, Medina in view of Sagi teach the limitations of claim 7, however they do not teach the temperature sensitive material has a third appearance when the temperature to which the temperature sensitive material is exposed corresponds to the wearer having a body temperature significantly exceeding normal body temperature by more than about 3 degrees Fahrenheit.
Liquid Crystal Resources teaches a temperature sensitive material (Clinitemp thermometer comprising thermochromatic crystals) has a first and second appearance (when heat-sensitive thermochromic crystals activate at around the 90 degree and 100 degree Fahrenheit (F) marks respectively) and a third appearance when the temperature to which the temperature sensitive material is exposed corresponds to the wearer having a body temperature significantly exceeding normal body temperature by more than about 3 degrees Fahrenheit (when heat-sensitive thermochromic crystals activate at around the 103 degree F mark) [pg 1].
Medina already incorporates the Clinitemp thermometer by Liquid Crystal Resources by reference as a possible temperature-sensitive film (24) [0024].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Sagi as applied to claim 1 above, and further in view of US 20080279253 A1 to MacDonald.
Regarding claim 9, Medina in view of Sagi teach the limitations of claim 1, however they do not teach the visual temperature indicator changes in appearance when exposed to the temperature corresponding to the abnormal body temperature by displaying at least one of a word, phrase, or icon visible to the bystander(s) indicating to the bystander(s) that at least one of (i) the wearer has a fever, (ii) the wearer should seek medical attention, or (iii) the bystander(s) should remain socially distanced from the wearer.
MacDonald teaches a visual temperature indicator changes in appearance when exposed to the temperature corresponding to the abnormal body temperature by displaying at least one of a word (“HOT”) [0014] (Fig 3C), phrase, or icon visible to the bystander(s) indicating to the bystander(s) that at least one of (i) the wearer has a fever (by being “HOT”) [0010, 0014], (ii) the wearer should seek medical attention, or (iii) the bystander(s) should remain socially distanced from the wearer.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina in view of Sagi to have the visual temperature indicator changes in appearance when exposed to the temperature corresponding to the abnormal body temperature by displaying at least one of a word, phrase, or icon visible to the bystander(s) indicating to the bystander(s) that at least one of (i) the wearer has a fever, (ii) the wearer should seek medical attention, or (iii) the bystander(s) should remain socially distanced from the wearer, because doing so would have the predictable result of providing a quick, convenient visual signal to an observer of the relative body temperature, as recognized by MacDonald [0030].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Sagi as applied to claim 1 above, and further in view of US 4302971 A to Luk (cited by Applicant).
Regarding claim 15, Medina in view of Sagi teach the limitations of claim 1, and Medina further teaches a first surface of the flexible sheet (of film 24) is attached to an underside of a head covering (hat 11) worn by a wearer [0024] (Fig 2B).
However, Medina does not teach the first surface of the flexible sheet is configured to be adhered to an underside of the head covering worn by the wearer, the indicator device further comprising:
a second adhesive covering at least a portion of the second surface of the flexible sheet so that the device can be adhered either to the underside of the head covering or directly to the wearer's skin;
a first removable cover sheet over the adhesive on the first surface configured to be removed from the device when adhering the device to the underside of the head covering; and
a second removable cover sheet over the second adhesive on the second surface configured to be removed from the device when adhering the device directly to the wearer's skin.
Medina teaches a first surface of a flexible sheet (comprising aluminum foil 103 and flexible transparent plastic layer 107) is configured to be adhered (by adhesive layer 109) to an underside of apparel (bra) worn by a wearer [pg 8, para 1-2] (Fig 3), an indicator device further comprising:
a first removable cover sheet (protective paper 111) over the adhesive on the first surface configured to be removed from the device when adhering the device to the underside of the apparel [pg 8, para 1-2] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have the first surface of the flexible sheet is configured to be adhered to an underside of the head covering worn by the wearer, the indicator device further comprising:
a first removable cover sheet over the adhesive on the first surface configured to be removed from the device when adhering the device to the underside of the head covering, because doing so would have the predictable result of protecting the adhesive before it is adhered to a garment, as recognized by Sagi [pg 8, para 1].
However, Sagi does not teach a second adhesive covering at least a portion of the second surface of the flexible sheet so that the device can be adhered either to the underside of the head covering or directly to the wearer's skin; and
a second removable cover sheet over the second adhesive on the second surface configured to be removed from the device when adhering the device directly to the wearer's skin.
Luk teaches an adhesive covering at least a portion of a surface of a sheet so that the device can be adhered either to the underside of the head covering or directly to the wearer's skin [col 3, ln 52 – col 4, ln 2] (Fig 1); and
A removable cover sheet (release paper) over the adhesive on the surface configured to be removed from the device when adhering the device directly to the wearer's skin [col 3, ln 52 – col 4, ln 2] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the second surface of the flexible sheet of the film (24) of Medina of the Medina/Sagi combination to have a second adhesive covering at least a portion of the second surface of the flexible sheet so that the device can be adhered either to the underside of the head covering or directly to the wearer's skin; and
a second removable cover sheet over the second adhesive on the second surface configured to be removed from the device when adhering the device directly to the wearer's skin, because doing so would predictably enable the flexible sheet to safely and hygienically adhere to a user’s skin using a commercially available, non-allergenic adhesive, as recognized by Luk [col 3, ln 67- col 4, ln 9].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Disposable Bouffant (NPL).
Regarding claim 16, Medina teaches a piece of wearable apparel (hat 11) comprising:
a wearable support structure (hat 11) comprising a fabric sheet (knit fabric) configured to cover at least a portion of a wearer's head and/or hair [0024]; and
a visual temperature indicator (moving line along a temperature scale and changing color) configured to be visible to bystander(s) when the wearable indicator device is being worn (through buttonhole 22) [0024] (Fig 2A) and which changes in appearance (by moving along a temperature scale and changing color) when exposed to a temperature corresponding to a temperature exceeding a normal (desired) body temperature of the wearer to provide a visual indication when the wearer has an abnormal body temperature ([abstract, 0024], film 24 is configured to change color to alert a healthcare provider when a body temperature is outside of a desired range) (Fig 2A),
wherein the wearable support structure is configured to hold the visual temperature indicator proximate to a forehead of the wearer ([0024], the flexible sheet of film (24) is configured to hold the visual temperature indicator indicated therewith is configured to hold the visual temperature indicator proximate to the skin of the wearer by being disposed inside hat 11 such that the flexible sheet of film (24) would be held proximate to the skin of the wearer while the wearer is wearing hat 11) (Fig 2B).
However, Medina does not teach the wearable apparel is a hairnet; and
At least one elastic strap connected to the fabric sheet positioned to secure the fabric sheet to the wearer’s head.
Disposable Bouffant teaches a hairnet [pg 1]; and
At least one elastic strap connected to a fabric sheet positioned to secure the fabric sheet to the wearer’s head [pg 5, bullet 4].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have the wearable apparel is a hairnet; and
At least one elastic strap connected to the fabric sheet positioned to secure the fabric sheet to the wearer’s head, because doing so would help to control and protect hair in commercial industry environments, as recognized by Disposable Bouffant [pg 2, bullet 2].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Disposable Bouffant as applied to claim 16 above, and further in view of Sagi, in still further view of Luk.
Regarding claim 18, Medina in view of Disposable Bouffant teach the limitations of claim 16, however they do not teach the visual temperature indicator is removably connected to the wearable support structure by an adhesive.
Sagi teaches a visual temperature indicator (patch 101) connected to a wearable support structure (bra) by an adhesive (adhesive layer 109) [pg 8, para 1-2] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina in view of Disposable Bouffant to have the visual temperature indicator is connected to the wearable support structure by an adhesive, because doing so would have the predictable result of enabling attachment of the wearable indicator device to a chosen apparel by applying pressure to a pressure-sensitive adhesive, as recognized by Sagi [pg 8, para 1-2].
However, Sagi does not teach the visual temperature indicator is removably connected by an adhesive.
Luk teaches a visual temperature indicator is removably connected (to be reused) to a substrate (forehead) by an adhesive [col 6, ln 8-12].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina in view of Disposable Bouffant, in further view of Sagi to have the adhesive removably connect the visual temperature indicator and the wearable support structure, because doing so would have the predictable result of enabling the visual temperature indicator to be reused, as recognized by Luk [col 6, ln 8-12].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Sagi as applied to claim 1 above, and further in view of Disposable Bouffant.
Regarding the method of assembling of claim 19, Medina in view Sagi teach the wearable indicator device of claim 1, and Medina further teaches a fabric sheet (knit fabric of hat 11) configured to cover at a portion of a wearer’s head and/or hair [0024] (Fig 2A); and
Wherein the visual temperature indicator (color of the film) of the indicator device (comprising temperature-sensitive film 24) is positioned [0024] (Fig 2A) such that, when the hat is worn by the wearer [0024], the visual temperature indicator is proximate to a forehead of a wearer ([0024], by the temperature-sensing film 24 being disposed on the interior of hat 11) (Fig 2B).
However, Medina does not teach the hat is a hairnet,
At least one elastic strap positioned to secure the fabric sheet to the wearer’s head; and
Adhering the first surface of the flexible sheet of the wearable indicator device of claim 1 to the fabric sheet of the hairnet by pressing the indicator device against an underside of the fabric sheet such that the adhesive adheres to the fabric sheet of the hairnet.
Sagi teaches adhering (via adhesive layer (109)) a first surface of a flexible sheet (comprising aluminum foil 103 and flexible transparent plastic layer 107, in particular on a side of aluminum foil 103) of the wearable indicator device of claim 1 to the fabric sheet of apparel (fabric bra) by pressing an indicator device (patch 101) against an underside of a fabric sheet (fabric of a bra) such that the adhesive adheres to the fabric sheet of the apparel [pg 8, para 1-2] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have adhering the first surface of the flexible sheet of the wearable indicator device of claim 1 to the fabric sheet of the hat by pressing the indicator device against an underside of the fabric sheet such that the adhesive adheres to the fabric sheet of the hat, because doing so would have the predictable result of enabling attachment of the wearable indicator device to a chosen apparel by applying pressure to a pressure-sensitive adhesive, as recognized by Sagi [pg 8, para 1-2].
However, Sagi does not teach a hairnet; and
At least one elastic strap positioned to secure the fabric sheet to the wearer’s head.
Disposable Bouffant teaches a hairnet [pg 1]; and
At least one elastic strap connected to a fabric sheet positioned to secure the fabric sheet to the wearer’s head [pg 5, bullet 4].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina in view of Sagi to substitute the generic hat of Medina for the specific hairnet of Disposable Bouffant which comprises at least one elastic strap connected to a fabric sheet positioned to secure the fabric sheet to the wearer’s head such that the adhesive of Sagi adheres to the fabric sheet of Disposable Bouffant, because doing so would help to control and protect hair in commercial industry environments, as recognized by Disposable Bouffant [pg 2, bullet 2].
	Regarding claim 20, Medina in view of Sagi, in further view of Disposable Bouffant teach the method of claim 19, however Medina does not teach adhering the first surface of the wearable support structure to the fabric sheet comprises removing a cover sheet from the wearable indicator device to expose the adhesive and pressing the first surface and the adhesive of the wearable indicator device against the underside of the fabric sheet of the hairnet.
Sagi teaches adhering the first surface of the wearable support structure to the fabric sheet comprises removing a cover sheet (111) from the wearable indicator device (101) to expose the adhesive (109) and pressing the first surface (on aluminum foil 103 which adhesive layer 109 is disposed on) and the adhesive of the wearable indicator device against the underside of the fabric sheet of apparel (fabric bra) [pg 8, para 1-2].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina to have adhering the first surface of the wearable support structure to the fabric sheet comprises removing a cover sheet from the wearable indicator device to expose the adhesive and pressing the first surface and the adhesive of the wearable indicator device against the underside of the fabric sheet of the hat, because doing so would have the predictable result of enabling attachment of the wearable indicator device to a chosen apparel by applying pressure to a pressure-sensitive adhesive, as recognized by Sagi [pg 8, para 1-2].
However, Sagi does not teach the apparel is a hairnet.
Disposable Bouffant teaches a hairnet [pg 1].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Medina in view of Sagi to substitute the generic hat of Medina for the specific hairnet of Disposable Bouffant, because doing so would help to control and protect hair in commercial industry environments, as recognized by Disposable Bouffant [pg 2, bullet 2].

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130014690 A1 is mentioned because it discloses words in thermochromic colored ink. Ezy Dose is mentioned because it discloses a reusable thermometer which comprises multiple sections configured to change different shades of color in response to different sensed temperatures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791